On the 16th day of January, 1909, M. C. Herring purchased a ticket entitling him to ride from Temple to Weir, Texas, on a train of the Missouri, Kansas  Texas Railway Company of Texas. He boarded the next southbound train at Temple, but was put off by the conductor after the train had passed Granger and before it reached Weir. It was night time, cool and raining, and Herring had to walk back to Granger, where he remained until the next day. Thereafter he brought this suit against the railway company, recovered a judgment for $200, and the company has appealed.
The controlling issue in the case was whether or not the plaintiff was wrongfully put off of the train. It was shown that on December 15th, 1908, the railway company had promulgated a rule discontinuing Weir as a flag station for train No. 235, the one upon which the plaintiff was traveling. The meaning of that rule was that the train referred to would not stop at that station. The defendant pleaded that rule in justification, and the plaintiff submitted testimony tending to show habitual disregard of the rule, and other testimony tending to show that appellant's agent at Temple told him the rule referred to would not be enforced, and that he could go to Weir on that train.
The defendant introduced testimony showing that the auditor on the train notified the plaintiff that the train would not stop at Weir, and that he could not travel on it beyond Granger without paying additional fare. However, the plaintiff testified that after he got off at Granger the conductor of the train told him to "come on," and that he understood that to mean that the conductor would stop the train for him to get off at Weir. And he again boarded the train before it left Granger.
The case was submitted to a jury under a charge containing no fundamental error, and not subject to the criticisms urged in appellant's brief. The jury returned a verdict for the plaintiff for $200, and we can not say that it is not supported by testimony. While it is true that, before purchasing his ticket, the plaintiff knew that the defendant had promulgated a rule prohibiting that train from stopping at Weir, still, such knowledge did not necessarily determine his right to travel to his destination upon that train. If by continuous nonenforcement of the rule the defendant had permitted it to become obsolete; or if the plaintiff was misled by the conduct of the defendant's ticket agent and conductor, and thereby induced to believe that the train would stop at Weir, then his expulsion was unlawful.
We can not sanction appellant's contention that it was necessary for the plaintiff to plead that the rule referred to had been so disregarded as to constitute its abrogation. The burden rested upon the defendant to show that the rule was in force at the time in question, and the evidence referred to was admissible without any additional pleading by the plaintiff, because it tended to show that the rule was not then in *Page 547 
force. Appellant objected to the plaintiff's testimony as to what the agent at Temple said concerning the nonobservance of the rule referred to, and the plaintiff's right to disregard the same. The point is made in this court that that testimony was immaterial, because it related to train No. 233, while the testimony shows that the plaintiff sought to travel on train No. 235. That objection was not made in the trial court, and therefore it can not be urged here. However, it is reasonably certain that the conversation referred to between the plaintiff and the agent at Temple related to the next southbound train, which was the one upon which the plaintiff left Temple, and from which he was expelled; and therefore it is immaterial by what number it was designated in that conversation.
All the assignments presented in appellant's brief have received due consideration, and our conclusion is that the judgment should be affirmed, and it is so ordered.
Affirmed.